Case: 19-11301     Document: 00515567402         Page: 1     Date Filed: 09/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 16, 2020
                                  No. 19-11301                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oshea Jaron St. John,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-206-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Oshea Jaron St. John pleaded guilty to one count of conspiracy to
   commit access device fraud and was sentenced to 24 months of
   imprisonment. In his sole issue on appeal, he challenges the district court’s




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11301      Document: 00515567402          Page: 2   Date Filed: 09/16/2020




                                    No. 19-11301


   denial of a reduction to his offense level for acceptance of responsibility
   pursuant to U.S.S.G. § 3E1.1. For the following reasons, we affirm.
          Denial of a § 3E1.1(a) reduction for acceptance of responsibility is
   “reviewed with particular deference” and will not be reversed “unless it is
   without foundation, a standard of review more deferential than the clearly
   erroneous standard.” United States v. Lord, 915 F.3d 1009, 1017 (5th Cir.),
   cert. denied, 140 S. Ct. 320 (2019) (internal quotation marks and citation
   omitted). On that standard of review, we conclude that the district court did
   not err in denying a § 3E1.1 reduction based on its determination that St. John
   falsely denied or frivolously contested relevant conduct in his objections to
   the presentence report, which contradicted facts he had admitted under oath
   in connection with his guilty plea. See Lord, 915 F.3d at 1017, 1020; § 3E1.1
   comment. (n.1(A)). We are unpersuaded by St. John’s arguments that the
   district court was required to ignore those objections or to construe them as
   consistent with his acceptance of responsibility.
          AFFIRMED.




                                         2